COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: RALPH NICHOL JR.                         §               No. 08-19-00234-CV

                        Relator.                  §          AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                              §
                                            ORDER

       Relator Ralph Nichol, Jr., has filed a writ of mandamus and an emergency motion for

temporary relief, asking this Court to stay the trial court's September 13, 2019, order compelling

Nichol—over his assertion of Fifth Amendment privilege—to answer an interrogatory question

until this Court can resolve the merits of the mandamus action.

       We GRANT Relator's request and will stay the trial court’s order compelling Nichol’s

response to the interrogatory pending a response from the Real Parties in Interest. Any response

from the Real Parties in Interest will be due with this Court no later than Wednesday, September

18, 2019, at 2:00 p.m. This stay of the trial court’s order will remain in effect pending our

consideration of the Real Parties in Interest’s response and will remain in place unless and until it

is superseded by a further order of this Court.

       IT IS SO ORDERED this 16th day of September, 2019.


                               PER CURIAM